DETAILED ACTION
This Office Action is in response to Continuation Application # 17/712,711 filed on April 4, 2022 in which claims 1-25 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The priority date request is placed in the file for U.S. Provisional Application Serial No. 62/671,931 filed on May 15, 2018.

Status of claims
Claims 1-25 are pending, of which claims 1-4, 7-11, 15-21, 24 and 25 are rejected under 35 U.S.C. 103.

Claim Objections
Claims 19 and 20 are objected to because of the following informalities: Claim 19 is dependent on a non-existing claim 28 and examiner believes claim 20 should be dependent on claim 18 not on claim 24.   
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 18, 19, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yuh-Cherng Wu US 2006/0020570 A1 (hereinafter ‘Wu’) in view of Bailor et al. US 2009/0271696 A1 (hereinafter ‘Bailor’).

As per claim 1, Wu discloses a method, comprising: 
accessing, at a first client device, a first changeset that is representative of an operation performed on a data object in a database by the first client device (Wu: Paragraph 0023-0024: a method comprising: accessing by a first user 102 using a first local device 104 “first client device” a first alteration request “first changeset” to modify “operation” an attribute “data object” stored in a global knowledge base 112);
transmitting, from the first client device and to a server, a synchronization request for synchronizing the database with one or more changesets generated by a second client device (Wu: paragraphs 0023, 0025, 0027, 0032: disclose receiving, by a data synchronization module 120 and a host server 106, a sequence of requests “synchronization request” based on a conflict index value from the first user 102 using the first local device 104 to asynchronously accept at specific intervals of time “synchronizing” other pending alteration requests “one or more changesets” from a second user 102 using a second local device 104 within the global knowledge base 112 to be processed); 
receiving, at the first client device and from the server in response to synchronization request, a second changeset that is representative of an operation performed by the second client device on the data object (Wu: paragraphs 0024,0025, 0037: disclose receiving by the first user 102 using the first local device 104 from the host server 106 a second alteration request “second changeset” to delete “operation” attribute by the second user 102 using the second local device 104 upon determining a feedback “in response to synchronization request”), wherein the data object is shared between the first client device and the second client device (Wu: paragraphs 0024, 0043: disclose the attribute is presented within a same line “shared between” associated with the first alteration request and second alteration request by the first user 102 using the first local device 104 and the second user 102 using the second local device 104 respectively); and 
merging, at the first client device the first changeset and the second changeset to update the data object (Wu: paragraphs 0019, 0034, 0038, 0045: disclose merging at the first user 102 using the first local device 104 the first alteration request associated with modifying the attribute and the second alteration request associated with deleting the attribute having an overlap index value of 0.0 to update the attribute with correct method attempting to change same words), wherein the merging is performed based one or more rules that are specific to a type of the operation in the first changeset and the second changeset (Wu: paragraphs 0036, 0044: disclose merging is performed based on a set of rules that specify an action which is adding additional textual information “specific to a type of the operation” in the first alteration request and the second alteration request).
It is noted, however, Wu did not specifically detail the aspects of
merging, at the first client device as recited in claim 1.
On the other hand, Bailor achieved the aforementioned limitations by providing mechanisms of
merging, at the first client device (Bailor: paragraph 0093 and Fig. 11: disclose an interface on a client device to merge and resolve conflicts).
Wu and Bailor are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Conflict Resolution systems”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems of Wu and Bailor because they are both directed to conflict resolution systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Bailor with the method described by Wu in order to solve the problem posed.
The motivation for doing so would have been to user also be responsible for resolving conflicts among two or more of the edited copies (Bailor: paragraph 0002). 
Therefore, it would have been obvious to combine Bailor with Wu to obtain the invention as specified in instant claim 1.

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Wu disclose, wherein the accessing the first changeset further includes: 
generating, at the first client device, the first changeset in response to an operation performed on the data object that changes a state of the data object (Wu: paragraphs 0037, 0042: generating by the first local device 104 the first alteration request upon receiving the feedback of the modification performed on the attribute that changes a “3” to a “5" (state) in the phone number associated with the attribute), and 
transmitting, by the first client device, the first changeset to the server for updating the data object at the second client device (Wu: paragraphs 0024-0025: receiving by the host server 106 from the firs! local device 104, the first alteration request originated from the second local device 104 for updating the attribute).

As per claim 18, Choy disclose, A computer-readable storage medium storing computer-readable instructions (Wu: paragraph 0159: disclose computer storage media readable): remaining limitations are similar to claim 1. Therefore, examiner rejects these limitations under the same rationale as claim 1.

As per claim 19, most the remaining limitations are similar to claim 2. Therefore, examiner rejects these limitations under the same rationale as claim 2.

As per claim 24, Choy disclose, A system, comprising: a processor; a memory storing instructions which, when executed by the processor, perform the method of: (Wu: Fig. 5: disclose computing device which have processor, RAM): remaining limitations are similar to claim 1. Therefore, examiner rejects these limitations under the same rationale as claim 1.

As per claim 25, most the remaining limitations are similar to claim 2. Therefore, examiner rejects these limitations under the same rationale as claim 2.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yuh-Cherng Wu US 2006/0020570 A1 (hereinafter ‘Wu’) in view of Bailor et al. US 2009/0271696 A1 (hereinafter ‘Bailor’) as applied to claims 1, 18 and 24 above, and further in view of Morris US 2008/0027996 A1 (hereinafter ‘Morris’).

As per claim 3, most of the limitations of this claim have been noted in the rejection of claims 1 and 2 above. In addition, Wu disclose, generating, by the first client device, a client checkpoint in a transaction log at the first client device after transmitting the first changeset and merging the second changeset with the first changeset (Wu: paragraphs 0030, 0032, 0034, 0044: generating by the first user 102 using the first local device 104 a checkpoint (a client checkpoint) in a conflict analysis module 214 {transaction log) that records changes to each of the alternation request after submitting the first alteration request, merging the first alteration request associated with modifying the attribute end the second alteration request associated with deleting the attribute having the overlap Index value of 0.0 to update the attribute with correct method attempting to change same word).
It is noted, however, neither Wu nor Bailor specifically detail the aspects of
wherein the client checkpoint indicates a point in the transaction log up to which the database is synchronized with the server as recited in claim 3.
On the other hand, Morris achieved the aforementioned limitations by providing mechanisms of
wherein the client checkpoint indicates a point in the transaction log up to which the database is synchronized with the server (Morris: paragraphs 0027, 0036, 0039. 0055: the specific synchronization point indicating a timestamp in the data store 330 comprising tuples “transaction log” identifying the data stores 250a-250c at which the last synchronization operation has occurred with the presence server 300).
Wu, Morris and Bailor are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Conflict Resolution systems”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems of Wu, Morris and Bailor because they are both directed to conflict resolution systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Bailor and Morris with the method described by Wu in order to solve the problem posed.
The motivation for doing so would have been to improving performance during a synchronization operation (Morris: paragraph 0070). 
Therefore, it would have been obvious to combine Bailor and Morris with Wu to obtain the invention as specified in instant claim 3.

As per claim 4, most of the limitations of this claim have been noted in the rejection of claims 1, 2 and 3 above. In addition, Wu disclose, receiving, by the first client device and from the server, a third changeset that is representative of an operation performed by the second client device on the data object (Wu: paragraphs 0024, 0032, 0044: receiving by the host server 106 and the first user 102 using the first local device 104, a proposed alteration request to delete text (operation) from a first Sine by the second user 102 using second local device 104 to the attribute), determining, by the first client device, a state of the data object at the client checkpoint (Wu: paragraphs 0045: determining by the first user 102 using first local device 104, a change from a "3” to a “4” (state) associated with the attribute at the checkpoint), and applying the third changeset to the state of the data object to update the data object (Wu: paragraphs 0025, 0045: applying the proposed alteration request associated with the proposed changes conflict action that causes to change the "3' to the "4" of the attribute to update the third line associated with (he attribute until a threshold level of information has been received).

Claims 7, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuh-Cherng Wu US 2006/0020570 A1 (hereinafter ‘Wu’) in view of Bailor et al. US 2009/0271696 A1 (hereinafter ‘Bailor’) as applied to claims 1, 18 and 24 above, and further in view of Lees US 2002/0099728 A1 (hereinafter ‘Lees’).

As per claim 7, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Wu disclose, wherein the first changeset is associated with a first timestamp (Wu: paragraph 0025: disclose the first alteration request is processes at every hour (first timestamp)) and wherein the second changeset is associated with a second timestamp (Wu: paragraph 0025: the second alteration request is processed at every half-hour (second timestamp)).
It is noted, however, neither Wu nor Bailor specifically detail the aspects of
first timestamp that is indicative of when the data object is updated at the first client device, and a second timestamp that is indicative of when the data object is updated at the second client device as recited in claim 7.
On the other hand, Lees achieved the aforementioned limitations by providing mechanisms of
first timestamp that is indicative of when the data object is updated at the first client device (Lees: paragraph 0066: disclose a times °t6” (first timestamp) indicating the value-data 348 (data object) is updated from null value to version 1 "v1” at the controller A), and a second timestamp that is indicative of when the data object is updated at the second client device (Lees: paragraph 0062: disclose a time2 't2“ (second timestamp) is indicating the value data 346 being updated to versions “v3” at the controller B (second client device))
Wu, Lees and Bailor are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Conflict Resolution systems”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems of Wu, Lees and Bailor because they are both directed to conflict resolution systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Bailor and Lees with the method described by Wu in order to solve the problem posed.
The motivation for doing so would have been to gain the advantage of reducing the possibilities of replication conflicts (Lees: paragraph 0041). 
Therefore, it would have been obvious to combine Bailor and Lees with Wu to obtain the invention as specified in instant claim 7.

As per claim 8, most of the limitations of this claim have been noted in the rejection of claims 1 and 7 above. In addition, Wu disclose, wherein merging the first changeset and the second changeset at the first client device includes: determining that the first changeset corresponds to setting an attribute of the data object (WU: ; paragraphs 0019, 0034, 0038, 0045, 0046: merging at the first user 102 using the first local device 104 the first alteration request associated with modifying the attribute and the second alteration request associated with deleting the attribute having the overlap index value of 0.0 corresponds to adding a word (setting an attribute) for clarification to the attribute associated with the first alteration request), 
It is noted, however, neither Wu nor Bailor specifically detail the aspects of
determining that the second changeset corresponds to setting the attribute of the data object, selecting a specified changeset that has a later timestamp between the first timestamp and the second timestamp, and applying the specified changeset to the data object to set the attribute as recited in claim 8.
On the other hand, Lees achieved the aforementioned limitations by providing mechanisms of
determining that the second changeset corresponds to setting the attribute of the data object (Lees: paragraphs 0077, 0083: disclose determining that the update to version2 “v2* (second changeset) corresponds to initializing (setting) the valuedata 346 to client 3 (attribute)), selecting a specified changeset that has a later timestamp between the first timestamp and the second timestamp (prevailing (selecting} a new version “v1 "(Lees: paragraph 0066: specified changeset) that has later creation timestamp between the time6 “t6” and time2 “t2”), and applying the specified changeset to the data object to set the attribute (Lees: paragraph 0075: implementing a linked value replication (applying) to the new version "v1" to the valuedata 346 to initialize the client 3).

As per claim 20, most the remaining limitations are similar to claim 8. Therefore, examiner rejects these limitations under the same rationale as claim 8.

Claims 9-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yuh-Cherng Wu US 2006/0020570 A1 (hereinafter ‘Wu’) in view of Bailor et al. US 2009/0271696 A1 (hereinafter ‘Bailor’) as applied to claims 1, 18 and 24 above, and further in view of Lees US 2002/0099728 A1 (hereinafter ‘Lees’) and Stefani US 2017/0075949 A1 (hereinafter ‘Stefani’).

As per claim 9, most of the limitations of this claim have been noted in the rejection of claims 1 and 7 above. 
It is noted, however, neither Wu, Lees nor Bailor specifically detail the aspects of
wherein merging the first changeset and the second changeset at the first client device includes: determining that the first changeset corresponds to setting a default value of an attribute of the data object to a first value and that the second changeset corresponds to setting the attribute of the data object to a second value, and applying none of the first changeset and the second changeset, or one of the first changeset or the second changeset to the data object based on the first value and the second value as recited in claim 9.
On the other hand, Stefani achieved the aforementioned limitations by providing mechanisms of
 wherein merging the first changeset and the second changeset at the first client device includes: determining that the first changeset corresponds to setting a default value of an attribute of the data object to a first value and that the second changeset corresponds to setting the attribute of the data object to a second value (Stefani: paragraphs 0142, 0151, 0152, 0161: disclose  determining that the update operation (first changeset) corresponds to incrementing a default value of an attribute of the item (data object) to a specified new value (first value) and the return values parameter value of “Updated_New" (second changeset) corresponds to incrementing the default value of the attribute of the item to a new value as “Title" attribute” (second value)), and applying none of the first changeset and the second changeset, or one of the first changeset or the second changeset to the data object based on the first value and the second value (Stefani: paragraphs 0151, 0161: applying tbs update operation based on tbs specified new value and the "Title" attribute" at a targeted item). 
Wu, Lees, Stefani and Bailor are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Conflict Resolution systems”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems of Wu, Lees, Stefani and Bailor because they are both directed to conflict resolution systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Bailor, Stefani and Lees with the method described by Wu in order to solve the problem posed.
The motivation for doing so would have been to gain the advantage of providing a system with wide default values for supporting extreme scaling of the storage system (Stefani: paragraph 0033). 
Therefore, it would have been obvious to combine Bailor, Stefani and Lees with Wu to obtain the invention as specified in instant claim 9.

As per claim 10, most of the limitations of this claim have been noted in the rejection of claims 1, 7 and 9 above. 
It is noted, however, neither Wu, Lees nor Bailor specifically detail the aspects of
wherein the applying includes: determining that the first value and the second value are the same, and discarding both the first changeset and the second changeset as recited in claim 10.
On the other hand, Stefani achieved the aforementioned limitations by providing mechanisms of
wherein the applying includes: determining that the first value and the second value are the same (Stefani: paragraphs [0159], [0161]: determining that the specified new value and the new value as “Title" attribute" are both return values (same) of the update item), and discarding both the first changeset and the second changeset (Stefani: paragraphs 0089, 0133, 0159, 0161: deieteAPi deletes (discarding both the first changeset and the second changeset) the Items with the return values associated with the specified new value and the new value as "Title" attribute”).

As per claim 11, most of the limitations of this claim have been noted in the rejection of claims 1, 7 and 9 above. 
It is noted, however, neither Wu nor Bailor specifically detail the aspects of
determining that the first value and the second value are different, selecting a specified changeset that has a later timestamp between the first timestamp and the second timestamp, and applying the specified changeset to the data object to set the default value as recited in claim 11.
On the other hand, Stefani and Lees achieved the aforementioned limitations by providing mechanisms of
determining that the first value and the second value are different (Stefani: paragraphs 0151, 0161: applying the update operation based on the specified new value and the 'Title' attribute'' at a targeted item (different)), selecting a specified changeset that has a later timestamp between the first timestamp and the second timestamp (Lees: Paragraph 0066: prevailing a new version "v1” that has Safer creation timestamp between the times "t6" and time2 “t2"), and applying the specified changeset to the data object to set the default value (Lees: paragraph 0075: implementing a linked value replication to the new version “v1” to the valuedata 346 to initialize the client 3).

As per claim 21, most of the limitations of this claim have been noted in the rejection of claim 18 above. 
It is noted, however, neither Wu, Lees nor Bailor specifically detail the aspects of
wherein the instructions for merging the first changeset and the second changeset at the first client device include: instructions for determining that the first changeset corresponds to incrementing an attribute value of the data object by a first specified value and that the second changeset corresponds to incrementing the attribute value of the data object by a second specified value, and instructions for applying the first changeset and the second changeset to the data object to increment the attribute value by the first specified value and the second specified value as recited in claim 21.
On the other hand, Stefani achieved the aforementioned limitations by providing mechanisms of
wherein the instructions for merging the first changeset and the second changeset at the first client device Include: instructions for determining that the firs! changeset corresponds to incrementing art attribute value of the date object by a first specified value and that the second changeset corresponds to incrementing the attribute value of the data object by a second specified value (determining that the update operation corresponds to Incrementing a default value (attribute value) of the item to a specified new value and the returnvalues parameter value of "Updated_New" corresponds to incrementing the default value of the item to a new value as “Title” attribute"; paragraphs [0142], [0151]-[0152], [0161]), and instructions tor applying the first changeset and the second changeset to the data object to increment the attribute value by the first specified value and the second specified value (applying the update operation and “Updated_New” to the item to increment the default value by the specified new value and the new value as “Title” attribute"; paragraphs [0150]-[0151], [0161]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yuh-Cherng Wu US 2006/0020570 A1 (hereinafter ‘Wu’) in view of Bailor et al. US 2009/0271696 A1 (hereinafter ‘Bailor’) as applied to claims 1, 18 and 24 above, and further in view of Lees US 2002/0099728 A1 (hereinafter ‘Lees’) and EMC US 9,529,731 B1 (hereinafter ‘EMC’).

As per claim 15. WU. in view of LEES, discloses the method of claim 7. WU does not disclose wherein merging the first changeset and the second changeset a! the first client device includes: determining that the first changeset corresponds to inserting a first list item in a linked list associated with the data object and that she second changeset corresponds to inserting a second list item in a linked list associated with the data object, and applying the first changeset and the second changeset to insert the first list item and the second list item in the linked list associated with the data object in an order of the timestamps of the first changeset and the second changeset.
EMC discloses wherein merging the first changeset anti the second changeset at the first client device includes: determining that the first changeset corresponds to inserting a first list item in a linked list associated with the data object and that the second changeset corresponds to inserting a second list item in the linked list associated with the data object (the first request A (first changeset) corresponds to moving (inserting) a linked list element 113 (first list item) in a head oi a finked list associated with the active thread (data object) and the second request B (second changeset) corresponds to moving a list element 116 (second list item) in the head of the finked list associated with the active thread; column 2, lines 35-60), and applying the first changeset and the second changeset to insert the first list item and the second list item r the linked list associated with the data object in an order of the timestamps of the first changeset end the second changeset (updating (applying) the first and second requests to move the linked list element 113 and She linked list element 116 associated with the active thread in A:10, B:9, C:7, D:5. E:3, and F:1 (order) of the timestamps of the first request A and the second request B; figure 1 A, column 2, fines 35-60). 
it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of WU to provide wherein merging the first changeset and the second changeset at the first client device includes: determining that the first changeset corresponds to inserting a first list item in a finked list associated with the data object and that the second changeset corresponds to Inserting a second list item in a linked list associated with the data object, and applying the first changeset and the second changeset to insert the first fist item and the second fist item in the linked list associated with the data object in an order of the timestamps of the first changeset and the second changeset, as taught by EMC, In order to gain the advantage of providing efficient cache management operation (See EMC; column 11, line 35).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yuh-Cherng Wu US 2006/0020570 A1 (hereinafter ‘Wu’) in view of Bailor et al. US 2009/0271696 A1 (hereinafter ‘Bailor’) as applied to claims 1, 18 and 24 above, and further in view of Netapp US 2016/0342335 A1 (hereinafter ‘Netapp’).

As per claim 16, WU discloses the method of claim 1. WU further discloses wherein merging the first changeset and she second changeset at the first client device includes: determining that the first changeset corresponds to deleting the data object and that the second changeset corresponds to updating art attribute of the data object (the first alteration request corresponds to deleting the attribute associated with the textual information and the second alteration request corresponds to updating a word or the attribute associated with the textual information; paragraphs [0034], [0038]). WU does not disclose applying the first changeset to delete the data object, and discarding the second changeset. NETAPP INC discloses applying the first changeset to delete the data object (applying the consolidation ruts to delete the object; paragraphs [0055], [0060]), and discarding the second changeset (the consolidation rule specifies the configuration update 604 (second changeset) is So be discarded; paragraph [0057]). 
it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of WU to provide applying the first changeset to delete the data object, and discarding the second changeset, as taught by NETAPP INC, in order to gain the advantage of reducing unnecessary CPU usage, databases process that are wasted in implementing unnecessary and stale configuration updates (See NETAPP INC; paragraph [0020]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yuh-Cherng Wu US 2006/0020570 A1 (hereinafter ‘Wu’) in view of Bailor et al. US 2009/0271696 A1 (hereinafter ‘Bailor’) as applied to claims 1, 18 and 24 above, and further in view of Sinclair US 2012/0166400 A1 (hereinafter ‘Sinclair’).

As par claim 17, WU discloses the method of claim 1. WU does not disclose wherein merging the first changeset and the second changeset at the client device includes: determining that the data object is a database table, determining that the first changeset corresponds to clearing contents of the database table and that the second changeset corresponds to updating content of the database table, applying the first changeset to clear the contents of the database table, and discarding the second changeset. SINCLAIR discloses wherein merging the first changeset and the second changeset at the client device includes: determining that the data object is a database table (the column partition table is a table in the database; paragraphs [0012]}, determining that the first changeset corresponds to clearing contents of the database table and that the second changeset corresponds to updating content of the database table (the delete all (first changeset) for the table corresponds to emptying row sets (clearing contents) in the table and the update operation corresponds to updating the row sets in the table; paragraphs [0014], [0015], [0063]), applying the first changeset to clear the contents of the database table (selecting the delete all operation to empty row sets in the table; paragraphs [0014], [0068]), and discarding the second changeset (avoiding the update operation by locating fully-populated column partition; paragraphs [0042], [0063]) if would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of WU to provide wherein merging the first changeset and the second changeset at the client device includes: determining that the data object is a database table, determining that the first changeset corresponds to clearing contents of the database table and that the second changeset corresponds to updating content of the database table, applying the first changeset to dear the contents of the database table, and discarding the second changeset, as taught by SINCLAIR, in order to gain the advantage of improving overall database performance (See SINCLAIR, paragraph [0004]).

Allowable Subject Matter
Claims 5, 6, 12, 13, 14, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pat.  11,017,097 B2 disclose “Systems and methods for prevention of unauthorized access to resources of an information system”
US Pat. 10,949,402 B1 disclose “Share replication between remote deployments”
US Pat. 10,599,620 B2 disclose “Method and system for object synchronization in CRM systems”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159